Citation Nr: 0728302	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an organic back 
disability.

2.  Entitlement to service connection for an organic 
bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that rating decision, the RO denied 
service connection for a back disability and a bilateral leg 
disability.  The veteran's disagreement with that rating 
decision led to this appeal.  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
has been made part of the claims file.  The motion to advance 
the veteran's motion on the docket was granted in August 
2007.

As outlined below, the Board finds that the veteran does not 
have an organic back or bilateral leg disability attributable 
to service.  The Board notes that that veteran is currently 
service connected, however, for a psychiatric disability, 
evaluated as 0 percent disabling.  In the September 1944 
rating decision that granted service connection for 
"psychoneurosis, mixed type," the RO noted that the 
veteran's back troubles, constant backaches, pains in legs 
(knees) claimed by the veteran were regarded as symptoms of 
the psychoneurosis.  In a June 2003 VA psychiatric 
examination, the veteran was diagnosed as having a chronic 
pain syndrome.  The Board finds that a claim for an increased 
(compensable) rating for a service-connected psychiatric 
disability manifested by somatic symptoms, to include back 
and leg pain, has been raised by the record.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran sustained a back injury during service and 
was treated for a back stain; subsequent separation from 
service and post-service medical examinations, however, were 
negative for any findings that were attributed to an organic 
back disability until decades after service; the only 
competent opinion that addresses the question of a nexus 
between a current organic back disability and service weighs 
against the claim.  

3.  An organic bilateral leg disability is not apparent 
during service or for decades thereafter and there is no 
medical evidence or competent opinion that links a current 
diagnosis of a disability of either leg, to service.

4.  As service connection is not in effect for an organic 
back disability, the veteran's claim for service connection 
for a bilateral leg disability as secondary to the back 
disorder must be denied as a matter of law.


CONCLUSIONS OF LAW

1.  Service connection for an organic back disability, to 
include degenerative joint and disc disease of the lumbar 
spine, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Service connection for an organic bilateral leg 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met most of these duties with 
regard to the claims adjudicated in this decision.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
June 2003 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The June 2003 letter informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  

The veteran was informed that the following types of evidence 
would help the RO make a decision:  The dates of medical 
treatment during service; statements from persons who knew 
the veteran when he was in service and knew of any disability 
while he was on active duty; records and statements from 
service medical personnel; employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians of treatment since service; pharmacy prescription 
records; and insurance examination reports.  The veteran was 
also informed of where and how soon to send this evidence.  
After review of the June 2003 letter, the Board finds that it 
substantially satisfies the requirement that the veteran be 
informed to provide any evidence in his possession that 
pertains to the claims.

The June 2003 letter only notes the veteran's claim for 
service connection for a "leg condition" and not the claim 
for service connection for a back disability.  The veteran, 
however, was not prejudiced by any error caused by the 
failure to note his claim for a back disability.  The veteran 
filed his claims for a back disability and a bilateral leg 
disability at the same time and the claims are based upon the 
same alleged incident in service.  Further, the veteran filed 
his appeal at the same time (notice of disagreement), and he 
perfected his appeal at the same time (VA Form 9).  During 
the hearing before the Board, the veteran showed an 
understanding of the evidence and information needed to 
substantiate the two related claims.  Therefore, the Board 
finds that the veteran had actual knowledge that he had to 
support both claims, and, thus, any presumption of prejudice 
is rebutted.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007); see also Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted from defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).

The Board considers the veteran's claim for service 
connection for a bilateral leg disability to include a 
contention that his bilateral leg disability is secondary to 
a service-connected back disability.  The June 2003 VCAA 
letter did not contain specific information regarding a claim 
for secondary service connection.  However, such does not 
result in prejudice to the veteran because the nature of the 
argument presented by and on behalf of the veteran shows that 
they have displayed actual knowledge of the information and 
evidence necessary to substantiate his claim for secondary 
service connection.  Dalton, supra.  Moreover, as discussed 
more fully below, as service connection for a back disability 
is not in effect, the claim for service connection for a 
bilateral leg disability as secondary to a service-connected 
back disability must be denied as a matter of law.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The June 2003 VCAA notification letter was 
furnished to the veteran prior to the June 2004 RO decision 
that is the subject of this appeal.  Thus, this notice was 
timely.

With respect to the Dingess requirements, while the June 2003 
letter failed to provide notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the claims on appeal, any presumption of prejudice raised 
by    such failure is rebutted because, as will be explained 
below in greater detail, the preponderance of the evidence is 
against the veteran's claims.  Sanders, supra.  
Thus, any questions as to the appropriate disability ratings 
or effective dates to be assigned are moot.  See Dingess, 
supra.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private and 
VA medical records, including a June 2003 VA examination.  
After review of the examination report, the Board finds that 
it provides competent, non-speculative and specific evidence 
regarding whether the veteran has an organic back disability 
related to service.  Therefore, there is no duty to provide 
another examination or a medical opinion regarding his claim 
for service connection for a back disability.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the examiner did not provide an opinion 
whether the veteran has a leg disability, as a separate 
disability from his back disability that is related to 
service.  In disability compensation claims, VA must provide 
a medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, service medical do not indicate that the 
veteran was diagnosed as having an organic leg disability, 
but was noted to have pain radiating down his legs.  There 
is, however, no competent evidence that suggests a causal 
link between a current organic leg disability and any 
incident of active duty.  As he was not diagnosed as having 
an organic leg disability in service or until decades 
thereafter and there is an absence of a competent opinion 
suggesting the claimed causal relationship, there is no duty 
to provide an examination or a medical opinion regarding 
whether the veteran has an organic leg disability 
attributable to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.  See also  Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  For 
valid secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A veteran may also establish secondary service connection by 
demonstrating that his current (secondary) disability became 
aggravated or worsened by the already service-connected 
disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that "when aggravation of a veteran's non-service-
connected [secondary] condition is proximately due to or the 
result of a service- connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); see Libertine v. Brown 9 Vet. 
App. 521, 522 (1996) ("Additional disability resulting from 
the aggravation of a non-service-connected [secondary] 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)"). I f a veteran 
succeeds in establishing service connection for a secondary 
condition, "the secondary condition shall be considered a 
part of the original condition."  38 C.F.R. § 3.310(a).

The Board parenthetically notes that VA amended 38 C.F.R. § 
3.310, effective October 10, 2006.  This amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, as it essentially codifies Allen, supra.  In any 
event, as explained in more detail below, since service 
connection for an organic back disability is not in effect, 
the veteran's claim for service connection for a bilateral 
leg disorder as secondary to a back disability must be denied 
as a matter of law.  Thus, the veteran was not prejudiced by 
the absence of notification of the amendment to 38 C.F.R. 
§ 3.310.  

Certain chronic diseases, such as arthritis, will be service 
connected if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has current back and leg 
disabilities that are causally linked to service.  In his 
testimony before the Board, he and his representative 
specifically asserted that the veteran worked building 
railroads while on active duty and while unloading a truck, 
he fell and injured his back.  The veteran alleges that he 
received medical treatment after the incident, to include 
being placed in traction and that he eventually developed 
problems with his legs, in addition to a chronic or ongoing 
back disability.  The veteran also testified that he had no 
back problems prior to service and that since service, he has 
treated his back with prescribed medications and a brace.

In a report of psychical examination and induction completed 
in January 1943, prior to his entry in service, the veteran 
was not noted to have any back disabilities.  

Service medical records reveal that the veteran sought 
treatment on multiple occasions for back and leg pain.  In an 
April 1944 clinical record, a clinician noted that the 
veteran had been admitted to determine the cause of back 
pain, but no disease was found.  A May 1944 service medical 
record indicates that the veteran was diagnosed as having an 
acute back sprain.  

An "Abstract of Clinical Record" based on hospitalization 
in May 1944 documents that the veteran again sought treatment 
for severe pain in the lower back.  The veteran noted that he 
had injured his back in 1936, prior to service, but that the 
pain subsided and he had no further back pain until the 
present time.  The veteran asserted that the current back 
pain occurred during shooting craps.  The clinician noted 
that all X-rays were negative, although it was noted 
elsewhere that X-rays showed a slight degree of scoliosis of 
the upper lumbar spine.  The veteran was diagnosed as having 
a moderately severe strain of the lower back caused by a 
traumatic injury or sudden twist of the body while "shooting 
craps".  

A July 1944 record reveals that the veteran was again 
admitted to the hospital for severe back ache and pains 
radiating down his legs.  The clinician completing the record 
opined that in view of the long history of back aches and the 
history or recurrence on slight exertion, it was his 
impression that the veteran might have a chronic sacro-iliac 
strain, recurrent, with negative X-ray and orthopedic 
findings.  The final diagnosis given was an ill defined 
condition of the nervous system, manifested by headache, 
backache, pain radiating down both legs and headaches.  

An August 1944 record indicates that the veteran was 
discharged from the service due to "psychoneurosis, mixed 
type."  It was noted that that veteran had episodes of back 
ache since a fall on ice at age 12 and that an investigation 
by the American National Red Cross had revealed that the 
veteran had marked nervous spells accompanied by backaches 
since the age of 9.  Additional service medical records 
indicate that in August 1943, the veteran developed backache 
while doing ordinary lifting and had repeated hospitalization 
since that time.  X-rays and orthopedic examination failed to 
find any demonstrable physical lesion.  The clinician 
concluded that these symptoms and the repeated 
hospitalizations existed to a degree preventing the veteran 
from doing the duties of a soldier.

After his discharge from service, in a November 1945 VA 
examination, the veteran continued to complain of back pains, 
and noted that his legs got tired and had difficulty 
standing.  He denied any psychiatric problems, when was asked 
whether there was "anything wrong with his mind."  A 
diagnosis of a back disability was not recorded; rather, the 
impression was psychoneurosis, mixed type.  

As noted in the introduction, in the February 1946 rating 
decision that granted service connection for 
"psychoneurosis, mixed type," the RO found that the 
veteran's constant backaches and pains in his legs (knees) 
were symptoms of the psychoneurotic disorder.

In a May 1949 VA psychiatric examination, the examiner found 
that the veteran had psychasthenia reaction, manifested by 
feelings of chronic fatigue, inertia, asthenia, sexual 
impotence, and low back pains.

The record contains more recent medical evidence.  In a 
February 2001 private treatment record, the physician found 
that the veteran had chronic low back pain that was most 
likely secondary to arthritic degeneration of the spine.  In 
a May 2002 VA treatment record, the veteran was noted to have 
a greater than 50 year history of lower back pain with 
progressively worsening symptoms.  The clinician diagnosed 
degenerative disc disease.  In a September 2002 VA treatment 
document, the veteran was noted to have lumbar spine pain 
with left leg radiculopathy.  The clinician gave an 
impression of degenerative joint disease.  A May 2003 VA 
medical record indicates that the veteran had low back pain 
with radiation down the left leg.  Additional medical records 
document the veteran's treatment for his back and lower 
extremity radiculopathy.

In June 2003, the veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted that the veteran 
was a waiter in a steakhouse for 30 to 40 years.  The 
examiner referred to the veteran's history of back pain 
before and during service, including the veteran's contention 
that his current back pain was the result of working on the 
railroad during service.  The veteran reported constant back 
pain but the veteran was unable to specify the characteristic 
and quality of the back pain.  He denied any current use of 
any assistive devices, including braces.  Diagnoses were 
chronic pain syndrome, lumbar central disk herniation, 
lumbosacral radiculopathy, cervical herniated nucleus 
pulposus and posterior disk herniation at T2-3.

The June 2003 examiner reported that he discussed this case 
in detail with the Chief of Orthopedics.  The clinician noted 
the veteran's multiple complaints of back pain during service 
but further observed that the veteran was administratively 
hospitalized during service and "no disease was found".  
The examiner also noted, however, that the final diagnosis 
was "strain, moderately severe, lower back, traumatic."  
The physician reported that his review of the claims file 
showed that there were no post-discharge treatment records 
until 2001.  [The Board notes that the veteran did have VA 
examinations post-service in 1945 and 1949, which noted a 
history of back pain but diagnosed a psychoneurotic disorder 
manifested by somatic symptoms, to include back pain.]  The 
examiner concluded that no bridging symptoms were available 
and that the veteran had a 30-40 year career as a waiter.  
Based on these considerations, the examiner opined that it 
was less likely than not that the veteran's present back 
disability was related to the condition for which he was 
treated in service.

Analysis

The veteran contends that he has a back disability and a 
bilateral leg disability related to an injury in service.  

The Board finds at the outset that there is evidence that the 
veteran sustained a back injury prior to service but no back 
disability was noted upon an entrance examination.  The 
veteran is presumed to have been in sound condition upon his 
entry into service (38 C.F.R. § 3.304(b)), there is no clear 
and unmistakable evidence to rebut this presumption and it is 
not contended otherwise.  The veteran denies having any pre-
service back disorder; as noted above, he contends that his 
back disability is due to in-service trauma. 

The veteran was treated for complaints of back pain on 
multiple occasions during service and was diagnosed as having 
a back strain.  The medical evidence also shows that he has a 
current back disability.  In the only medical opinion of 
record, however, a VA physician found that it was less likely 
than not that the veteran's present back disability was 
related to the condition treated in service.  The opinion was 
based upon a review of the relevant medical evidence in the 
claims file and supported by a rationale with citation to the 
clinical record.  There is no contrary competent opinion of 
record.  

It is also pertinent to note that, while a back strain was 
diagnosed during service and at one point it was classified 
as chronic, subsequent examinations, to include a VA 
evaluation shortly after the veteran's separation from 
service, resulted in a diagnosis of a psychoneurotic disorder 
manifested by physical symptoms, to include back and leg 
pain.  Service connection is in effect for a psychoneurotic 
disorder manifested by back and leg pain and, as noted in the 
introduction to this decision, the Board has construed the 
veteran's statements and testimony on appeal, in part, as 
raising a claim for an increased (compensable) rating for his 
service connected psychoneurotic disorder.  While this latter 
matter is not before the Board, it will be addressed by the 
RO.  

In the absence of medical evidence or a competent opinion of 
a nexus between a current diagnosis of an organic back 
disability and any incident of or finding recorded during 
active duty and with arthritis of the lower spine not 
apparent until decades post-service, service connection for a 
back disability on a direct incurrence or presumptive basis 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Boyer, supra. 

In further support of this conclusion, the Board notes that, 
as reported by the June 2003 VA examiner, there is an absence 
of records showing treatment for a back disorder from the 
time of the May 1949 VA examination to private medical 
records dated in 2001, which is a gap of more than 51 years.  
To the extent that the veteran is contending that he has had 
back pain since service reflects continuity of symptomatology 
(see 38 C.F.R. § 3.303), it is outweighed by the absence of 
any contemporaneously recorded post-service medical evidence 
indicative of a organic back or leg disability from the time 
of his separation from service until decades thereafter.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

Turning next to the veteran's claim that his leg disability 
is linked to service, there is no service or post-service 
evidence of the claimed disorder until more than 50 years 
post-service and there is no competent evidence that links a 
current disability of either leg to service.  It is apparent 
from medical evidence dated in recent years that the veteran 
has radiculopathy in the legs secondary to degenerative disc 
or joint disease of the lower spine but in any evident, as 
with the back disability, in the absence of medical evidence 
or a competent opinion of a nexus between a current diagnosis 
of an organic leg disability and any incident of or finding 
recorded during active duty, service connection for a 
disability of either leg on a direct incurrence basis is not 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, 
supra.  Also weighing against this claim is the absence of 
medical evidence of a leg disability until decades post-
service.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
Maxon, supra [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

Regarding the claim that the veteran has an organic bilateral 
leg disability secondary to a back disability, this claim 
must be denied as a matter of law because the instant 
decision finds that his back disability is not service 
connected.  38 C.F.R. § 3.310.

Although the veteran contends that he has organic 
disabilities of the back and legs related to service, he has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for service connection for organic back and 
bilateral leg disabilities must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to service connection for an organic back 
disability is denied.

Entitlement to service connection for an organic bilateral 
leg disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


